           Case 1:19-cv-01301-JPC Document 66 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JULIO TELLEZ GARCIA et al.,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19-CV-1301 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
SAL 79 ASSOCIATES, INC. et al.,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On November 5, 2020, the parties filed a joint letter informing the Court that they had

reached a settlement in principle and requested four weeks to submit their proposed settlement

agreement for Court approval in accordance with Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015). Dkt. 51. The Court granted this request and ordered the parties to submit

all necessary materials for Court approval by December 3, 2020. Dkt. 52. Over the past several

months, the parties have requested six extensions to file these materials. Dkt. 53, 55, 57, 59, 61,

63. The Court granted each request. Dkt. 54, 56, 58, 60, 62, 64. When the Court granted the last

request on February 26, 2021, it noted that it did “not anticipate granting additional requests for

extensions absent extremely good cause.” Dkt. 64.

        On April 1, 2021, the parties submitted a letter indicating that Defendants’ counsel has not

heard from his clients since February 26, 2021 and therefore the parties were unable to finalize the

settlement. Dkt. 65. Since nearly five months have passed since the parties reached a settlement

in principle, the Court will not extend the deadline further.

        Because discovery ended on October 16, 2020, see Dkt. 41, and no party has indicated that
          Case 1:19-cv-01301-JPC Document 66 Filed 04/01/21 Page 2 of 2




it wishes to file a post-discovery motion, the Court assumes that this action will proceed to trial.

By May 1, 2021, the parties shall submit the joint proposed pretrial order and all other required

pretrial filings in accordance with 7.A-C of the Court’s Individual Rules and Practices in Civil

Cases. If at any time before May 1, 2021, the parties finalize their settlement and wish to submit it

for Court approval, they may do so.

       SO ORDERED.

Dated: April 1, 2021                                 __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
